Exhibit 10.1

WELLTOWER INC.

2016 LONG-TERM INCENTIVE PLAN

I. PURPOSE

The purpose of this Welltower Inc. 2016 Long-Term Incentive Plan is to promote
the growth and profitability of Welltower Inc. (the “Company”) by providing
officers, key employees and non-employee directors of the Company with
incentives to achieve long-term corporate objectives, to assist the Company in
attracting and retaining officers, Employees (as defined below) and non-employee
directors of outstanding competence, and to provide such individuals with an
opportunity to acquire an equity interest in the Company.

The Plan was approved by the Board of Directors on February 12, 2016. The Plan
shall be effective on the date it is approved by the Company’s stockholders at
the Annual Meeting of Stockholders currently scheduled to be held in May 2016.

II. DEFINITIONS

2.1 “Award Agreement” shall mean any written or electronic agreement, contract,
acknowledgement, grant notice, award notice or other instrument or document
evidencing any Option, Dividend Equivalent Right, SAR, Restricted Stock award,
Performance Share, Other Stock Unit Award, or any other right, interest or
option relating to Common Stock granted by the Committee hereunder.

2.2 “Board” shall mean the Board of Directors of the Company.

2.3 “By-Laws” shall mean the Fifth Amended and Restated By-Laws of the Company,
as amended or amended and restated from time to time.

2.4 “Cash Incentive Award” shall mean any grant of a cash award pursuant to
Article VIII upon the achievement of such Management Objectives during a
Performance Period as the Committee shall establish.

2.5 “Change in Corporate Control” shall mean any event described in
Section 10.1.

2.6 “Code” shall mean the Internal Revenue Code of 1986, as the same shall be
amended from time to time.

2.7 “Committee” shall mean the Compensation Committee of the Board, consisting
of no fewer than three directors, each of whom is (a) a “Non-Employee Director”
within the meaning of Rule 16b-3 (or any successor rule) of the Exchange Act,
(b) an “outside director” within the meaning of Section 162(m)(4)(C)(i) of the
Code, and (c) an “independent director” for purposes of the rules and
regulations of the New York Stock Exchange.

2.8 “Common Stock” shall mean the common stock, par value $1.00 per share, of
the Company, except as provided in Section 11.2 of the Plan.



--------------------------------------------------------------------------------

2.9 “Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m)(3) of the Code, or any successor provision thereto.

2.10 “Date of Grant” shall mean the date specified by the Committee on which a
grant of Options, Dividend Equivalent Rights, SARs, Performance Shares or Other
Stock Unit Awards or a grant or sale of Restricted Stock shall become effective,
which shall not be earlier than the date on which the Committee takes action
with respect thereto.

2.11 “Disability” shall mean the inability of a Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or which has lasted or
can be expected to last for a continuous period of not less than 12 months, and
the permanence and degree of which shall be supported by medical evidence
satisfactory to the Committee.

2.12 “Dividend Equivalent Rights” shall mean the Dividend Equivalent Rights
which may be granted pursuant to Article V of the Plan.

2.13 “Employee” shall mean any employee of the Company or any Subsidiary and any
prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Subsidiary. Solely for
purposes of the Plan, an Employee shall also mean any consultant or advisor who
is a natural person and who provides services to the Company or any Subsidiary,
so long as such person (i) renders bona fide services that are not in connection
with the offer and sale of the Company’s securities in a capital-raising
transaction, and (ii) does not directly or indirectly promote or maintain a
market for the Company’s securities.

2.14 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.15 “Exercise Price” shall mean, with respect to any Option, the amount
designated in a Participant’s Award Agreement as the price per share he or she
will be required to pay to exercise the Option and acquire the shares subject to
such Option, and with respect to any SAR, the price upon which the SAR value is
determined.

2.16 “Fair Market Value” shall mean the fair market value of a share of Common
Stock as determined by the Committee by reference to the closing price on the
New York Stock Exchange on the Date of Grant, or if there were no reported
prices on such date, on the last preceding date on which the prices were
reported, or, if the Company is not then listed on the New York Stock Exchange,
the Fair Market Value shall be determined by the Committee in its sole
discretion using appropriate criteria.

2.17 “ISOs” shall mean stock options granted by the Company that have been
designated and are intended to qualify as incentive stock options under
Section 422 of the Code.

2.18 “Management Objectives” shall mean the achievement of performance
objectives established by the Committee pursuant to this Plan for Participants
who have received awards.

 

2



--------------------------------------------------------------------------------

2.19 “Nonstatutory Options” shall mean stock options that are not intended to
qualify as ISOs.

2.20 “Options” shall mean the rights to purchase shares of Common Stock granted
pursuant to Article IV of this Plan, including both ISOs and Nonstatutory
Options.

2.21 “Parent” shall mean any corporation which, on the date of determination,
qualifies as a parent corporation of the Company under Section 424(e) of the
Code.

2.22 “Participant” shall mean any officer, Employee or non-employee director of
the Company who is selected by the Committee to receive an award under the Plan.

2.23 “Performance Award” shall mean any award of Cash Incentive Awards,
Performance Shares or Performance Units granted pursuant to Article VIII of this
Plan.

2.24 “Performance Period” shall mean, with respect to a Performance Award, a
period of time established pursuant to Article VIII of this Plan within which
the Management Objectives relating thereto are to be achieved.

2.25 “Performance Share” shall mean any grant pursuant to Article VIII of a unit
valued by reference to a designated number of shares of Common Stock, which
value may be paid to the Participant by delivery of such property as the
Committee shall determine, including cash, shares of Common Stock, other
property, or any combination thereof, upon achievement of such Management
Objectives during the Performance Period as the Committee shall establish at the
time of grant or thereafter.

2.26 “Performance Unit” shall mean any grant pursuant to Article VIII of a unit
valued by reference to a designated amount of property (including cash) other
than shares of Common Stock, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including cash,
shares of Common Stock, other property, or any combination thereof, upon
achievement of such Management Objectives during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.

2.27 “Plan” shall mean this Welltower Inc. 2016 Long-Term Incentive Plan, as the
same may be amended or amended and restated from time to time.

2.28 “Prior Plan” shall mean the Amended and Restated 2005 Long-Term Incentive
Plan of the Company.

2.29 “Restricted Stock” shall mean shares of Common Stock that are issued to
Participants and made subject to restrictions in accordance with Article VII of
the Plan.

2.30 “Retirement” shall mean the voluntary termination of employment by a
Participant after attaining age 55, completing ten consecutive years of service
and if the sum of the Participant’s age and years of service to the Company is
equal to 70 or more; provided that the Participant (a) delivers to the Company,
at least six months prior to the date of his or her

 

3



--------------------------------------------------------------------------------

retirement, written notice specifying such retirement date and the Participant
remains in the continuous service of the Company from the date the notice is
provided until his or her retirement date, and (b) enters into a retirement
agreement with the Company that includes (i) a customary release of claims
against the Company and its affiliates and (ii) non-competition,
non-solicitation, non-disparagement and non-disclosure covenants in favor of the
Company.

2.31 “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

2.32 “SARs” shall mean stock appreciation rights granted pursuant to Article VI
of the Plan.

2.33 “Subsidiary” shall mean any company, corporation, partnership, limited
liability company or other entity in which the Company directly or indirectly
owns a majority interest; provided, however, that for purposes of determining
whether any person may be a Participant for purposes of the grant of ISOs,
“Subsidiary” shall mean any corporation which, on the date of determination,
qualifies as a subsidiary corporation of the Company under Section 424(f) of the
Code.

2.34 “Substitute Awards” shall mean awards granted or shares of Common Stock
issued by the Company in assumption of, or in substitution or exchange for,
awards previously granted, or the right or obligation to make future awards, by
a corporation acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines.

2.35 “Ten Percent Stockholder” shall mean any Participant who at the time an ISO
is granted owns (within the meaning of Section 424(d) of the Code) more than ten
percent of the voting power of all classes of capital stock of the Company.

III. GENERAL

3.1 ADMINISTRATION.

(a) The Plan shall be administered by the Committee. As provided in the By-Laws,
the members of the Committee shall be designated by the Board of Directors and
shall serve at the discretion of the Board of Directors.

(b) The Committee shall have the authority, subject to the provisions of the
Plan, in its sole discretion, from time to time: (i) to grant awards to
Participants, as provided for in this Plan; (ii) to prescribe such limitations,
restrictions and conditions upon any such awards as the Committee shall deem
appropriate; (iii) to determine the periods during which Options or SARs may be
exercised; (iv) to modify, cancel, or replace any prior Options or SARs or other
awards and to amend the relevant Award Agreements with the consent of the
affected Participants, including amending such Award Agreements to amend vesting
schedules, or extend exercise periods as it may deem necessary (provided that,
the Committee shall not have the authority, unless stockholder approval is
obtained, to reprice Options or SARs currently outstanding and Options or SARs
that may be outstanding in the future, either directly, by lowering the Exercise

 

4



--------------------------------------------------------------------------------

Price for a previously granted Option or SAR award, or indirectly, by canceling
outstanding Options or SARs in exchange for cash, other awards, or Options or
SARs with a lower Exercise Price); and (v) to interpret the Plan, to adopt,
amend and rescind rules and regulations relating to the Plan, and to make all
other determinations and to take all other action necessary or advisable for the
implementation and administration of the Plan.

(c) All actions taken by the Committee shall be final, conclusive and binding
upon any Participant. Notwithstanding the foregoing or anything else to the
contrary in the Plan, any action or determination by the Committee specifically
affecting or relating to an award to a non-employee director shall require the
approval of the Board of Directors.

(d) The Committee may delegate to a committee of one or more directors of the
Company, or to the extent permitted by law, to one or more officers, including,
without limitation, the chief executive officer of the Company, or a committee
of officers, the right to grant awards to Participants who are neither officers
nor non-employee directors of the Company and to cancel or suspend awards to
Participants who are neither officers nor non-employee directors of the Company.

IV. OPTIONS

4.1 TERMS AND CONDITIONS. Options may be granted hereunder to Participants
either alone or in addition to other awards granted under the Plan. The grant of
an Option to a Participant shall be evidenced by an Award Agreement in
substantially the form approved by the Committee. Such Option shall be subject
to the terms and conditions of the Award Agreement, the Participant’s employment
agreement, if any, the following express terms and conditions, and to such other
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee may deem appropriate:

(a) Shares Covered. The Committee, or its designee pursuant to Section 3.1(d),
shall, in its discretion, determine the number of shares of Common Stock to be
covered by the Options granted to any Participant.

(b) Exercise Period. The term of each Option shall be for such period as the
Committee shall determine, but for not more than ten years from the Date of
Grant thereof. The Committee shall also have the discretion to determine when
each Option granted hereunder shall become exercisable, and to prescribe any
vesting schedule limiting the exercisability of such Options as it may deem
appropriate. The vesting schedule may be subject to certain exceptions,
including, without limitation, exceptions relating to Retirement, Disability, or
death of a Participant or a Change in Corporate Control.

(c) Exercise Price. Other than in connection with Substitute Awards, the
Exercise Price shall not be less than 100% of the Fair Market Value of a share
of Common Stock on the Date of Grant.

 

5



--------------------------------------------------------------------------------

(d) No Option Repricing Without Stockholder Approval. Other than as provided in
Section 11.2, the Committee shall not be permitted, without stockholder
approval, to (i) lower the Exercise Price per share of an Option after it is
granted, (ii) cancel an Option when the Exercise Price per share exceeds the
Fair Market Value of the underlying shares in exchange for cash or another award
(other than in connection with Substitute Awards), or (iii) grant Options with
lower Exercise Prices in replacement of Options previously granted under this
Plan, the Prior Plan or any other compensation plan of the Company or take any
other action with respect to an Option that may be treated as a repricing under
the rules and regulations of the New York Stock Exchange.

(e) Exercise of Options. A Participant may exercise his or her Options from time
to time by written or electronic notice to the Company of his or her intent to
exercise the Options with respect to a specified number of shares. The specified
number of shares will be issued and transferred to the Participant upon receipt
by the Company of (i) such notice and (ii) payment in full for such shares in
the manner provided in the Award Agreement, and (iii) receipt of any payments
required to satisfy the Company’s tax withholding obligations pursuant to
Section 13.3. Except under certain circumstances contemplated by Article VIII or
as may be set forth in an Award Agreement, including, without limitation, with
respect to Retirement, Disability, death of a Participant, or a Change in
Corporate Control, Options will not be exercisable before the expiration of one
year from the Date of Grant.

(f) Payment of Exercise Price upon Exercise. Each Award Agreement shall provide
that the Exercise Price for the shares with respect to which an Option is
exercised shall be paid to the Company at the time the notice of exercise is
delivered to the Company. Such payment may be made (i) in cash, (ii) by
tendering of shares of Common Stock (either actually or by attestation)
currently owned by the Participant with an aggregate Fair Market Value equal to
the aggregate Exercise Price, (iii) by delivery of a signed, irrevocable notice
of exercise, accompanied by payment in full of the aggregate Exercise Price by
the Participant’s stockbroker and an irrevocable instruction to the Company to
deliver the shares of Common Stock issuable upon exercise of the Option promptly
to the Participant’s stockbroker for the Participant’s account, or (iv) in any
other form acceptable to the Company.

4.2 DESIGNATION OF OPTIONS AS INCENTIVE STOCK OPTIONS. The Committee may, in its
discretion, specify that any Options granted to a Participant who is an employee
of the Company or a Subsidiary shall be ISOs qualifying under Section 422 of the
Code. Each Award Agreement that provides for the grant of ISOs shall designate
that such Options are intended to qualify as ISOs. Each provision of the Plan
and of each Award Agreement relating to an Option designated as an ISO shall be
construed so that such Option qualifies as an ISO, and any provision that cannot
be so construed shall be disregarded.

Any Options granted under this Plan that are designated as ISOs shall comply
with the following terms:

(a) The aggregate Fair Market Value (determined at the time an ISO is granted)
of the shares of Common Stock (together with all other stock of the Company and
all stock of any Parent or Subsidiary) with respect to which the ISOs may first
become exercisable by an individual Participant during any calendar year, under
all stock option plans of the Company (or any Parent or Subsidiaries) shall not
exceed $100,000. To the extent this limitation would otherwise be exceeded, the
Option shall be deemed to consist of an ISO for the maximum number of shares
that may be covered by ISOs pursuant to the preceding sentence, and a
Nonstatutory Option for the remaining shares subject to the Option.

 

6



--------------------------------------------------------------------------------

(b) The Exercise Price payable upon the exercise of an ISO shall not be less
than the Fair Market Value of a share of Common Stock on the Date of Grant.

(c) In the case of an ISO granted to a Participant who is a Ten Percent
Stockholder, the term of the Option shall not exceed five years from the Date of
Grant, and the Exercise Price shall not be less than 110 percent of the Fair
Market Value of Common Stock on the Date of Grant.

V. DIVIDEND EQUIVALENT RIGHTS

5.1 DIVIDEND EQUIVALENT RIGHTS. Subject to the provisions of the Plan and any
Award Agreement, the recipient of an award (including any deferred award) may,
if so determined by the Committee, be entitled to receive cash, stock or other
property dividends, or cash payments in amounts equivalent to cash, stock or
other property dividends on shares of Common Stock (“Dividend Equivalent
Rights”) with respect to the number of shares of Common Stock covered by the
award, as determined by the Committee, in its sole discretion, and the Committee
may provide that such amounts, if any, shall be deemed to have been reinvested
in additional shares of Common Stock or otherwise reinvested; provided, however,
that (a) Dividend Equivalent Rights granted with awards that lapse as a result
of the achievement of Management Objectives will be deferred until, and paid
contingent upon, the achievement of the applicable Management Objectives and
(b) Dividend Equivalent Rights will not be granted with Options or SARs.

VI. STOCK APPRECIATION RIGHTS

6.1 GRANT OF SARs. Participants may receive a grant of SARs (a) in connection
with Options granted under this Plan (“Tandem SAR”), (b) in connection with all
or part of any award other than an Option granted under the Plan or at any
subsequent time during the term of such award, or (c) without regard to any
Option or other award.

6.2 TANDEM SARs. SARs shall entitle the Participant holding the related Option,
upon exercise, in whole or in part, of the SARs, to receive the amount (in the
form of shares of Common Stock) determined pursuant to Paragraph 6.3(c). SARs
may be exercised only to the extent that the related Option has not been
exercised. The exercise of SARs shall result in a pro rata surrender of the
related Option to the extent that the SARs have been exercised.

6.3 TERMS AND CONDITIONS. The grant of SARs shall be evidenced by including
provisions with respect to such SARs in the Participant’s Award Agreement in a
form approved by the Committee. Such SARs shall be subject to the following
express terms and conditions and to such other terms and conditions, not
inconsistent with the terms of the Plan, which the Committee may deem
appropriate:

(a) Tandem SARs related to an Option shall be exercisable at such time or times
and to the extent, but only to the extent, that the Option to which they relate
shall be exercisable.

 

7



--------------------------------------------------------------------------------

(b) SARs (and any Option related thereto) shall in no event be exercisable
before the expiration of one year from the Date of Grant, except as may be set
forth in an Award Agreement, including, without limitation, with respect to
Retirement, Disability, death of a Participant, or a Change in Corporate
Control. SARs shall be exercisable for such period as the Committee shall
determine, but for not more than ten years from the Date of Grant thereof.

(c) Upon exercise of SARs, the Participant shall be entitled to receive an
amount equal in value to the excess of (i) the Fair Market Value of one share of
Common Stock on the date of exercise over (ii) the Exercise Price of the SAR on
the Date of Grant, or in the case of a Tandem SAR, the Exercise Price of the
related Option, multiplied by the number of shares in respect of which the SARs
shall have been exercised. Such amount shall be paid in the form of shares of
Common Stock.

(d) In no event shall a SAR be exercisable at a time when the Exercise Price of
the underlying Option is greater than the Fair Market Value of the shares
subject to the related Option.

(e) Other than in connection with Substitute Awards, the exercise price of a SAR
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the Date of Grant. Other than as provided in Section 11.2, the Committee
shall not be permitted, without stockholder approval, to (i) lower the Exercise
Price of a SAR after it is granted, (ii) cancel a SAR when the Exercise Price
exceeds the Fair Market Value of one share of Common Stock on the Date of Grant
in exchange for cash or another award (other than in connection with Substitute
Awards), or (iii) take any other action with respect to a SAR that may be
treated as a repricing under the rules and regulations of the New York Stock
Exchange.

VII. RESTRICTED STOCK

7.1 RIGHTS AS A STOCKHOLDER. Awards of Restricted Stock may be issued hereunder
to Participants either alone or in addition to other awards granted under the
Plan. At the time of the award, the Committee shall cause the Company to deliver
to the Participant, or to a custodian or an escrow agent designated by the
Committee, a certificate or certificates (or a book entry) for such shares of
Restricted Stock, registered in the name of the Participant. The Participant
shall have all the rights of a stockholder with respect to such Restricted
Stock, subject to the terms and conditions, including forfeiture or resale to
such Company, if any, as the Committee may determine to be desirable pursuant to
Section 7.3 of the Plan. The Committee may designate the Company or one or more
of its executive officers to act as custodian or escrow agent for the
certificates.

7.2 AWARDS AND CERTIFICATES.

(a) A Participant granted an award of Restricted Stock shall not be deemed to
have become a stockholder of the Company, or to have any rights with respect to
such shares of Restricted Stock, until and unless such Participant shall have
accepted the applicable Award Agreement and shall have otherwise complied with
the then applicable terms and conditions of such award.

 

8



--------------------------------------------------------------------------------

(b) When a Participant is granted shares of Restricted Stock, the Company shall
issue a stock certificate or certificates (or a book entry) in respect of shares
of Restricted Stock. Such certificates (or book entry) shall be registered in
the name of the Participant, and shall bear an appropriate legend referring to
the terms, conditions and restrictions applicable to such award substantially in
the following form:

“The transferability of the shares of stock represented hereby is subject to the
terms and conditions (including possible forfeiture) of a Grant Notice by
Welltower Inc. to the registered owner. A copy of such Grant Notice is on file
in the offices of the Corporate Secretary, Welltower Inc., 4500 Dorr Street,
Toledo, Ohio 43615.”

(c) Except as may be otherwise determined by the Committee (or as required in
order to satisfy the tax withholding obligations imposed under Section 13.3 of
this Plan), Participants granted awards of Restricted Stock under this Plan will
not be required to make any payment or provide consideration to the Company
other than the rendering of services.

7.3 RESTRICTIONS AND FORFEITURES. Restricted Stock awarded to a Participant
pursuant to this Article VII shall be subject to the following restrictions and
conditions:

(a) During a period established by the Committee and set forth in the
Participant’s Award Agreement, which commences with the date of an award of
Restricted Stock (the “Restriction Period”), the Participant will not be
permitted to sell, transfer, pledge or assign shares of Restricted Stock awarded
to him or her. Within these limits, the Committee may provide for the lapse of
such restrictions in installments where deemed appropriate.

(b) Except as provided in Section 7.3(a), the Participant shall have with
respect to the Restricted Stock all of the rights of a stockholder of the
Company, including, without limitation, the right to vote the shares and receive
dividends and other distributions; provided, however, that dividends to be paid
on Restricted Stock awards that include Management Objectives will be deferred
until, and paid contingent upon, the achievement of the applicable Management
Objectives.

(c) Except as otherwise provided in Section 7.3(e) or in the Participant’s
employment agreement, if any, upon termination of a Participant’s employment
during the Restriction Period, any unvested shares of Restricted Stock may be
cancelled, accelerated, or continued, as provided in the applicable Award
Agreement, or, in the absence of such provision, as the Committee may determine.

(d) Except as otherwise provided in Section 7.3(e), in an Award Agreement or in
the Participant’s employment agreement, if any, awards of Restricted Stock shall
have a Restriction Period of not less than three years from the Date of Grant
(as provided in the Participant’s Award

 

9



--------------------------------------------------------------------------------

Agreement, but permitting pro rata vesting over such time); provided, however,
that the provisions of this Section 7.3(d) shall not be applicable to any
Substitute Awards or grants of Restricted Stock in payment of Performance Shares
pursuant to Article VIII.

(e) The Participant’s Award Agreement or the Participant’s employment agreement,
if any, may provide that in the event of a Participant’s Retirement, Disability,
or death, or in the event of a Change in Corporate Control, the restrictions
imposed on the shares of Restricted Stock shall lapse immediately.

(f) Any attempt to dispose of shares of Restricted Stock in a manner contrary to
the restrictions set forth herein shall be ineffective.

VIII. PERFORMANCE AWARDS

8.1 TERMS OF PERFORMANCE AWARDS. The Committee may, in its discretion, grant
Performance Awards to Participants, which shall become payable to the
Participant upon the achievement of specified Management Objectives, upon such
terms and conditions as the Committee may determine in accordance with the
following provisions:

(a) Performance Awards may be in the form of Cash Incentive Awards, Performance
Shares or Performance Units.

(b) The Management Objectives to be achieved during any Performance Period and
the length of the Performance Period shall be determined by the Committee on the
Date of Grant of each Performance Award; provided, however, that a Performance
Period shall not be shorter than twelve months nor longer than five years. Each
grant may specify in respect of such Management Objectives a minimum acceptable
level or levels of achievement and may set forth a formula for determining the
number of Performance Shares or Performance Units, or amount payable with
respect to Cash Incentive Awards, that will be earned if performance is at or
above the minimum or threshold level or levels, or is at or above the target
level or levels, but falls short of maximum achievement of the specified
Management Objectives.

(c) Except as provided in Article X or as may be provided in an Award Agreement,
Performance Awards will be distributed only after the end of the relevant
Performance Period.

(d) Each Participant’s award shall specify the time and manner of payment of
Performance Awards that have been earned. No payment shall be made, with respect
to a Participant’s Performance Awards unless the Committee has certified in
writing that the Management Objectives with respect to such Performance Awards
have been met. Any award may specify that any such amount may be paid by the
Company in cash, shares of Common Stock or any combination thereof and may
either grant to the Participant or reserve to the Committee the right to elect
among those alternatives.

(e) On or after the Date of Grant of Performance Awards, the Committee may
provide for the payment to the Participant of Dividend Equivalents Rights, as
described and subject to the limitations in Article V above.

 

10



--------------------------------------------------------------------------------

(f) Each Participant’s award under this Article VIII shall be evidenced by an
Award Agreement, which shall be accepted by the Participant and shall contain
such terms and provisions as the Committee may determine consistent with this
Plan.

IX. OTHER STOCK UNIT AWARDS

9.1 STOCK AND ADMINISTRATION. Other awards of shares of Common Stock and other
awards that are valued in whole or in part by reference to, or are otherwise
based on, shares of Common Stock or other property (“Other Stock Unit Awards”)
may be granted hereunder to Participants, either alone or in addition to other
awards granted under the Plan, and such Other Stock Unit Awards may also be
available as a form of payment in the settlement of other awards granted under
the Plan to the extent provided in any Award Agreement. Other Stock Unit Awards
shall be paid only in shares of Common Stock. Subject to the provisions of the
Plan, the Committee shall have sole and complete authority to determine the
individuals to whom and the time or times at which such Other Stock Unit Awards
shall be made, the number of shares of Common Stock to be granted pursuant to
such Other Stock Unit Awards, and all other conditions of the Other Stock Unit
Awards, including the achievement of specified Management Objectives, if any.
The provisions of Other Stock Unit Awards need not be the same with respect to
each Participant. Except for certain limited situations (including Retirement,
Disability, or death of the Participant, or a Change in Corporate Control) or as
otherwise provided in an Award Agreement, Other Stock Unit Awards to
Participants shall be subject to restrictions imposed by the Committee for a
period of not less than three years from the Date of Grant (but permitting pro
rata vesting over such time); provided, however, that such restrictions shall
not be applicable to any grants of Other Stock Unit Awards in payment of
Performance Awards pursuant to Article VIII, or grants of Other Stock Unit
Awards on a deferred basis.

9.2 TERMS AND CONDITIONS. Shares of Common Stock (including securities
convertible into shares of Common Stock) subject to awards granted under this
Article IX may be issued for no consideration or for such minimum consideration
as may be required by applicable law. Shares of Common Stock (including
securities convertible into shares of Common Stock) purchased pursuant to a
purchase right awarded under this Article IX shall be purchased for such
consideration as the Committee shall determine in its sole discretion.

X. CHANGE IN CORPORATE CONTROL

10.1 CHANGE IN CORPORATE CONTROL. For purposes of the Plan, a “Change in
Corporate Control” shall mean any of the following events:

(a) The acquisition in one or more transactions of more than fifty percent
(50%) of the Company’s outstanding Common Stock (or the equivalent in voting
power of any class or classes of securities of the Company entitled to vote in
elections of directors) by any corporation, or other person or group (within the
meaning of Section 14(d)(3) of the Securities Exchange Act of 1934, as amended),
except for acquisitions of the Company’s outstanding Common Stock by (1) the
Company or an affiliate or subsidiary of the Company, (2) an employee benefit
plan (or any trust forming a part thereof) of the Company, or (3) an underwriter
temporarily holding securities of the Company pursuant to an offering of such
securities;

 

11



--------------------------------------------------------------------------------

(b) Stockholder approval and the consummation of a plan for the liquidation or
sale of substantially all of the assets of the Company;

(c) The consummation of any merger or consolidation involving the Company,
unless (1) the stockholders of the Company, immediately before such merger or
consolidation, own, directly or indirectly, immediately following such merger or
consolidation, more than fifty percent (50%) of the then outstanding shares of
common stock (or the equivalent in voting power of any class or classes of
securities of the corporation entitled to vote in elections of directors) of the
corporation resulting from such merger or consolidation (the “Surviving
Company”) in substantially the same proportion as their ownership of the
Company’s outstanding Common Stock (or the equivalent in voting power of any
class or classes of securities of the Company entitled to vote in elections of
directors) immediately before such merger or consolidation, and (2) the persons
who were Continuing Directors (as defined below) immediately prior to the
execution of the agreement providing for such merger or consolidation constitute
more than fifty percent (50%) of the members of the Board of Directors of the
Surviving Company; or

(d) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board of Directors (the “Continuing
Directors”) cease for any reason to constitute at least a majority of the Board.
For this purpose, any person who is nominated for election as a member of the
Board after May 5, 2016 shall also be considered a “Continuing Director” if, and
only if, his or her nomination for election to the Board of Directors is
approved or recommended by a majority of the members of the Board (or of the
relevant Nominating Committee) and at least five (5) members of the Board are
themselves Continuing Directors at the time of such nomination.

10.2 EFFECT OF CHANGE IN CORPORATE CONTROL. Except as otherwise provided in a
Participant’s employment agreement, if any, or the applicable Award Agreement,
upon a Change in Corporate Control (a) Options and SARs outstanding as of the
date of the Change in Corporate Control immediately vest and become fully
exercisable if either (i) the successor company (or a subsidiary thereof) does
not assume, convert, continue or otherwise replace the Options or SARs on
proportionate and equitable terms or (ii) the Participant is terminated without
cause within 12 months following the Change in Corporate Control; (b) the
restrictions on Restricted Stock shall lapse immediately and the Restricted
Stock shall become free of all restrictions and limitations and become fully
vested if either (i) the successor company (or a subsidiary thereof) does not
assume, convert, continue or otherwise replace the Restricted Stock on
proportionate and equitable terms or (ii) the Participant is terminated without
cause within 12 months following the Change in Corporate Control; (c) all
Performance Awards shall be considered to be earned and payable (either in full
or pro rata based on the portion of Performance Period completed as of the date
of the Change in Corporate Control as provided in the applicable Award
Agreement) and any deferral or other restriction shall lapse and such
Performance Awards shall be immediately settled or distributed if either (i) the
successor company (or a subsidiary thereof) does not assume, convert, continue
or otherwise replace the Performance Awards on proportionate and equitable terms
or (ii) the Participant is terminated without cause within 12 months following
the Change in Corporate Control; (d) the restrictions and deferral limitations
and other conditions applicable to any other awards shall lapse and such

 

12



--------------------------------------------------------------------------------

other awards shall become free of all restrictions, limitations or conditions
and become fully vested and transferable to the full extent of the original
grant if either (i) the successor company (or a subsidiary thereof) does not
assume, convert, continue or otherwise replace such other awards on
proportionate and equitable terms or (ii) the Participant is terminated without
cause within 12 months following the Change in Corporate Control; and (e) the
Committee may provide for other additional benefits as it deems appropriate,
subject in each case to any terms and conditions contained in the Award
Agreement evidencing such award.

XI. AGGREGATE LIMITATION ON SHARES OF COMMON STOCK

11.1 NUMBER OF SHARES OF COMMON STOCK.

(a) The aggregate number of shares of Common Stock that may be issued under this
Plan shall be 10,000,000 shares of Common Stock, subject to the provisions of
this Section 11.1 and such future adjustments as may be made pursuant to
Section 11.2. Shares of Common Stock issued under the Plan may be either
authorized and unissued shares of Common Stock or shares of Common Stock held by
the Company as treasury stock.

(b) The maximum number of shares of Common Stock that may be granted as ISOs is
7,500,000, subject to such future adjustments as may be made pursuant to
Section 11.2.

(c) Any shares of Common Stock subject to an Option or a SAR granted under the
Plan or the Prior Plan which for any reason is cancelled, terminates unexercised
or expires, except by reason of the exercise of a related SAR, shall again be
available for issuance under the Plan.

(d) In the event that any Restricted Stock award, Performance Shares,
Performance Units or any Other Stock Unit Award granted under the Plan or the
Prior Plan is forfeited, cancelled or surrendered for any reason, the shares of
Common Stock constituting such Restricted Stock award, Performance Shares,
Performance Units or Other Stock Unit Award shall again be available for
issuance under the Plan.

(e) Substitute Awards shall not reduce the shares of Common Stock authorized for
grant under the Plan or authorized for grant to a Participant in any calendar
year. Additionally, in the event that a corporation acquired by the Company or
any Subsidiary, or with which the Company or any Subsidiary combines, has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for awards under the Plan and shall not reduce the
shares of Common Stock authorized for grant under the Plan; provided, however,
that awards using such available shares shall not be made after the date awards
or grants could have been made under the terms of the pre-existing plan, absent
the acquisition or combination, and shall only be made to individuals who were
not officers, employees or directors of the Company or any Parent or Subsidiary
prior to such acquisition or combination.

 

13



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained herein: (i) if shares of
Common Stock are tendered or otherwise used in payment of the Exercise Price of
an Option, the total number of shares of Common Stock covered by the Option
being exercised will be considered issued pursuant to this Plan; (ii) shares of
Common Stock withheld by the Company to satisfy tax withholding obligations will
reduce the aggregate share limit described in this Section 11.1; (iii) the
number of shares of Common Stock covered by an award of SARs granted under the
Plan, to the extent that it is settled in shares of Common Stock, and whether or
not all shares of Common Stock covered by the award are actually issued to the
Participant, will be considered issued pursuant to this Plan; and (iv) if the
Company repurchases shares of Common Stock with the proceeds from the exercise
of Options, such shares of Common Stock will not be added to the aggregate share
limit described in this Section 11.1.

11.2 ADJUSTMENTS OF STOCK. In the event of any change or changes in the
outstanding Common Stock of the Company by reason of any stock dividend,
extraordinary cash dividends or distributions, recapitalization, reorganization,
reclassification, exchange transaction, merger, consolidation, split-up,
combination or any similar transaction, the Committee shall adjust the number of
shares of Common Stock that may be issued under this Plan, the number of shares
of Common Stock subject to Options theretofore granted under this Plan, the
Exercise Price of such Options, the amount credited to a Participant’s account
pursuant to Dividend Equivalent Rights, the number of SARs theretofore granted
whether or not in conjunction with an Option and the number of shares of
Restricted Stock granted, and make any and all other adjustments deemed
appropriate by the Committee in such manner as the Committee deems appropriate,
considering the accounting and tax consequences, to prevent substantial dilution
or enlargement of the rights granted to a Participant.

New option rights may be substituted for the Options granted under the Plan, or
the Company’s obligations with respect to Options, SARs, Restricted Stock,
Dividend Equivalent Rights, Performance Awards and Other Stock Unit Awards
outstanding under the Plan may be assumed by a Parent or Subsidiary, by another
corporation or by a parent or subsidiary (within the meaning of Section 424 of
the Code) of such other corporation, in connection with any merger,
consolidation, acquisition, separation, reorganization, liquidation or like
occurrence in which the Company is involved. In the event of such substitution
or assumption, the term Common Stock shall thereafter include the stock of the
corporation granting such new option rights or assuming the Company’s
obligations as to such Options, SARs, Restricted Stock, Dividend Equivalent
Rights, Performance Awards and Other Stock Unit Awards.

XII. CODE SECTION 162(m) PROVISIONS

12.1 COVERED EMPLOYEES. Notwithstanding any other provision of the Plan, if the
Committee determines at the time Restricted Stock, a Performance Award or an
Other Stock Unit Award is granted to a Participant that the Participant is, or
is likely to be, as of the end of the tax year in which the Company would claim
a tax deduction in connection with such award, a Covered Employee, then the
Committee may provide that the lapsing of restrictions thereon and the
distribution of cash, shares of Common Stock, or other property pursuant
thereto, as applicable, shall be subject to the achievement of one or more
Management Objectives

 

14



--------------------------------------------------------------------------------

established by the Committee, which shall be based on the attainment of
specified levels of or growth in one or any combination of the following: gross
real estate investments; net real estate investments; net revenues; dividend
payout ratio; dividend growth; dividend yield; dividend payments; maintenance of
credit ratings; pre-tax income before allocation of corporate overhead and
bonus; earnings per share; net income; net operating income; same store cash net
operating income; funds from operations (“FFO”); funds available for
distribution (“FAD”); cash available for distribution; division, group or
corporate financial goals; return on stockholders’ equity; return on assets;
attainment of strategic and operational initiatives; total stockholder return;
market share; gross profits; earnings before taxes; earnings before interest and
taxes; earnings before interest, taxes, depreciation and amortization
(“EBITDA”); economic value-added models; comparisons with various stock market
indices; reductions in costs; corporate overhead spending; debt to undepreciated
book capitalization; net debt to EBITDA; fixed charge coverage; unsecured
secondary debt spread (over a specified time period); FFO payout ratio; FAD
payout ratio; private pay revenue sources; and/or return on invested capital of
the Company or any division or business unit of the Company for or within which
the Participant is primarily employed. Such performance goals also may be based
upon the performance of the Company or one or more divisions, segments or
business units of the Company, upon the performance of the Company relative to
the performance of other companies or indices or upon comparisons of any of the
indicators of performance relative to other companies or indices. Such
performance goals may be evaluated on a percentage or per share basis and shall
be adjusted and calculated in accordance with the Company’s accounting
principles. The Committee may also exclude the impact of an event or occurrence
which the Committee determines should appropriately be excluded, including
(a) restructurings, discontinued operations, items of an unusual nature or of a
type that indicates infrequency of occurrence, or both, (b) an event either not
directly related to the operations of the Company or not within the reasonable
control of the Company’s management, or (c) a change in accounting standards
required by generally accepted accounting principles. Such performance goals
shall be set by the Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m) of the Code, or any
successor provision thereto, and the regulations thereunder.

12.2 ADJUSTMENTS. Notwithstanding any provision of the Plan (other than Article
X), with respect to any Restricted Stock, Performance Award or Other Stock Unit
Award that is subject to this Article XII, the Committee may adjust downwards,
but not upwards, the amount payable pursuant to such award, and the Committee
may not waive the achievement of the applicable performance goals, except in the
case of the death or Disability of the Participant.

12.3 RESTRICTIONS. The Committee shall have the power to impose such other
restrictions on awards subject to this Article XII as it may deem necessary or
appropriate to ensure that such awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

12.4 LIMITATIONS ON GRANTS TO INDIVIDUAL PARTICIPANTS. Subject to adjustment as
provided in Section 11.2, no Participant may be granted (i) Options or SARs
during any calendar year with respect to more than 1,000,000 shares of Common
Stock or (ii) Restricted Stock, Performance Shares, Performance Units and/or
Other Stock Unit Awards that are intended to qualify as “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code and are
denominated in shares of Common Stock in any

 

15



--------------------------------------------------------------------------------

calendar year with respect to more than 2,000,000 shares (the “Limitations”). In
addition, the maximum dollar value payable to any Participant in any calendar
year with respect to Cash Incentive Awards, Performance Shares, Performance
Units and/or Other Stock Unit Awards that are valued with reference to property
other than shares of Common Stock is $15,000,000. If an award is cancelled, the
cancelled award shall continue to be counted toward the applicable Limitations.

XIII. MISCELLANEOUS

13.1 GENERAL RESTRICTION. Any Option, SAR, or share of Restricted Stock or
Performance Award or Other Stock Unit Award granted under this Plan shall be
subject to the award requirement that, if at any time the Committee shall
determine that any registration of the shares of Common Stock, or any consent or
approval of any governmental body, or any other agreement or consent, is
necessary as a condition of the granting of an Option or other award, or the
issuance of Common Stock in satisfaction thereof, such Common Stock will not be
issued or delivered until such requirement is satisfied in a manner acceptable
to the Committee.

13.2 TRANSFERABILITY OF AWARDS. Except as provided below, and except as
otherwise authorized by the Committee in an Award Agreement, no award and no
shares of Common Stock subject to awards that have not been issued or as to
which any applicable restriction, performance or deferral period has not lapsed,
may be sold, assigned, transferred, pledged or otherwise encumbered, other than
by will or the laws of descent and distribution, or pursuant to a qualified
domestic relations order, and such award may be exercised during the life of the
Participant only by the Participant or the Participant’s guardian or legal
representative. Notwithstanding the foregoing, the Committee may, in its
discretion, permit a Participant to transfer all or a portion of his or her
awards to members of his or her immediate family, to trusts established for the
benefit of members of his or her immediate family, or to family limited
partnerships in which the Participant and immediate family members are the only
partners, provided that the Participant may receive no consideration for such
transfers, and that such transferred award shall be subject to all of the terms
and conditions of the Plan and the Award Agreement relating to the transferred
award.

13.3 WITHHOLDING TAXES.

(a) The Committee shall have the right to require Participants to remit to the
Company an amount sufficient to satisfy any federal, state and local withholding
tax requirements prior to the delivery of any shares of Common Stock under the
Plan.

(b) The Company shall have the right to withhold from payments made in cash to a
Participant under the terms of the Plan, an amount sufficient to satisfy any
federal, state and local withholding tax requirements imposed with respect to
such cash payments.

(c) Amounts to which the Company is entitled pursuant to Section 13.3(a) or
(b) may be paid to the Company, at the election of the Participant as provided
in the applicable Award Agreement, through one or any combination of the
following methods: (i) payment in cash, (ii) withholding from the Participant’s
compensation payable by the Company, including cash

 

16



--------------------------------------------------------------------------------

payments made under this Plan, (iii) withholding from the shares of Common Stock
otherwise issuable to the Participant upon exercise of an Option or SAR, that
have a Fair Market Value on the date on which the amount of tax to be withheld
is determined (the “Tax Date”) not greater than the minimum amount of tax the
Company is required to withhold, (iv) the Participant’s delivery to the Company
of shares of Common Stock already held by the Participant (including newly
vested shares of Restricted Stock issued to the Participant under this Plan)
that have a Fair Market Value on the Tax Date not greater than the minimum
amount of tax the Company is required to withhold, or (v) in any other form
mutually satisfactory to the Committee and the Participant, provided that such
method of satisfying the Participant’s obligation does not violate any federal
or state law. A Participant’s election to have shares of Common Stock withheld
that are otherwise issuable shall be in writing, shall be irrevocable upon
approval by the Committee, and shall be delivered to the Company prior to the
Tax Date with respect to the exercise of an Option or SAR, vesting of Restricted
Stock, or earn out of Performance Awards.

13.4 INVESTMENT REPRESENTATION. If the Committee determines that a written
representation is necessary in order to secure an exemption from registration
under the Securities Act of 1933, the Committee may demand that the Participant
deliver to the Company at the time of any exercise of any Option, SAR, or other
award, or at time of the transfer of shares of Restricted Stock or other award,
any written representation that Committee determines to be necessary or
appropriate for such purpose, including but not limited to a representation that
the shares to be issued are to be acquired for investment and not for resale or
with a view to the distribution thereof. If the Committee makes such a demand,
delivery of a written representation satisfactory to the Committee shall be a
condition precedent to the right of the Participant to acquire such shares of
Common Stock.

13.5 NO RIGHT TO EMPLOYMENT. Nothing in this Plan or in any agreement (including
an Award Agreement) entered into pursuant to it shall confer upon any
participating employee the right to continue in the employment of the Company or
affect any right which the Company may have to terminate the employment of such
participating employee.

13.6 NON-UNIFORM DETERMINATIONS. The Committee’s determinations under this Plan
(including without limitation its determinations of the persons to receive
Options, SARs, Dividend Equivalent Rights or awards of Restricted Stock,
Performance Shares or Other Stock Unit Awards, the form, amount and timing of
such awards and the terms and provisions of such awards) need not be uniform and
may be made by it selectively among Participants who receive, or are eligible to
receive, awards under this Plan, whether or not such Participants are similarly
situated.

13.7 NO RIGHTS AS STOCKHOLDERS. Participants granted Options, SARs, Dividend
Equivalent Rights, Performance Shares or Other Stock Unit Awards under this Plan
shall have no rights as stockholders of the Company as applicable with respect
thereto unless and until certificates (or book entries) for shares of Common
Stock are issued to them.

13.8 TRANSFER RESTRICTIONS. The Committee may determine that any Common Stock to
be issued by the Company upon the exercise of Options or SARs, or in settlement
of Dividend Equivalent Rights, Performance Shares or Other Stock Unit Awards,
shall be subject to such further restrictions upon transfer as the Committee
determines to be appropriate.

 

17



--------------------------------------------------------------------------------

13.9 FRACTIONAL SHARES. The Company shall not be required to issue any
fractional shares of Common Stock pursuant to this Plan. The Committee may
provide for the elimination of fractions or for the settlement thereof in cash.

13.10 TERMINATION OF EMPLOYMENT. The Committee shall determine and set forth in
the Participant’s employment agreement, if any, and the applicable Award
Agreement, whether any awards granted in such Award Agreement will continue to
be exercisable, and the terms of such exercise, on and after the date that a
Participant ceases to be employed by or to provide services to the Company
(including as a director), whether by reason of death, Disability, voluntary or
involuntary termination of employment or services, or otherwise.

13.11 DEFERRAL. The Committee shall be authorized to establish procedures
pursuant to which the payment of any award may be deferred in a manner
consistent with Section 409A of the Code.

13.12 GOVERNING LAW. The Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the laws of the
State of Ohio, without regard to principles of conflict of laws of such state;
provided, however, that matters of corporate law, including the issuance of
shares of Common Stock, will be governed by the Delaware General Corporation
Law.

13.13 CLAWBACK POLICY. All awards under the Plan granted to individuals who are
subject to the Company’s clawback or recoupment policy (as in effect from time
to time) shall be subject to such clawback or recoupment policy.

XIV. AMENDMENT AND TERMINATION

14.1 AMENDMENT OR TERMINATION OF THE PLAN. The Board of Directors may at any
time terminate this Plan or any part thereof and may from time to time amend
this Plan as it may deem advisable; provided, however, that the Board of
Directors shall obtain stockholder approval of any amendment for which
stockholder approval is required under Section 162(m) or 422 of the Code or the
stockholder approval requirements imposed on the Company by the rules and
regulations of the New York Stock Exchange, or if the shares of Common Stock are
not traded on the New York Stock Exchange, the principal securities exchange
upon which the shares of Common Stock are traded or quoted, including an
amendment that would (i) increase the aggregate number of shares of Common Stock
that may be issued under this Plan (other than increases permitted under
Section 11.2), or (ii) extend the term of this Plan. The termination or
amendment of this Plan shall not, without the consent of the Participant,
adversely affect such Participant’s rights under an award previously granted.

14.2 TERM OF THE PLAN. Unless previously terminated pursuant to Section 14.1,
this Plan shall terminate on the tenth anniversary of the date on which this
Plan became effective, and no awards may be granted under this Plan on or after
such date.

 

18